TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00828-CV


Retha Abernathy, Appellant

v.

Drake Borer, M.D., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GN503796, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	The parties have filed a joint motion to dismiss the appeal, informing that they have
settled their dispute.  The appeal is dismissed on the joint motion and costs are assessed against the
party incurring them.


  Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed on Joint Motion
Filed:   March 20, 2006